OPINION
BLISS, Presiding Judge:
Raymond Almore Tilley, hereinafter referred to as defendant, was charged, tried, and convicted in the District Court of Tulsa County, Oklahoma, for the offense of Uttering a Forged Prescription, Case No. CRF-71-75. His punishment was fixed at three (3) years six (6) months imprisonment, and from said judgment and sentence, a timely appeal has been perfected to this Court.
This cause was lodged in this Court on March 22, 1973. The defendant’s brief was due to be filed by April 22, 1973; however, no brief was filed nor was an extension for time in which to file a brief requested. Thereafter, on May 10, 1973, by order of this Court, the cause was summarily submitted for opinion in accordance with the rules of this Court.
We have consistently held that where the defendant appeals from a judgment of conviction and no briefs are filed in support of the petitioner in error, this Court will examine the records only for fundamental error. If none appears on record, the judgment will be affirmed. Enoch v. Oklahoma City, Okl.Cr., 444 P.2d 856.
This Court has carefully examined the record and reviewed the testimony in the instant case, and finds no fundamental error. The record discloses that the defendant was afforded a fair and impartial trial, and the evidence was sufficient to support the verdict of the jury. There being no apparent error in the record on appeal, it is the opinion of this Court that the judgment and sentence should be, and the same is hereby, affirmed.
BUSSEY, J., concurs.
BRETT, J., dissents.